Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Statement showing the amount of the single insured bond which each Fund would have provided and maintained had it not been named as an insured under the joint insured bond Sentinel Group Funds, Inc. Growth Leaders Fund $ 200,000 Short Maturity Government Fund 600,000 High Yield Bond Fund 450,000 Conservative Allocation Fund 400,000 Government Securities Fund 750,000 International Equity Fund 600,000 U.S. Treasury Money Market Fund 400,000 Mid Cap Growth Fund 600,000 Small Company Fund 1,500,000 Balanced Fund 750,000 Common Stock Fund 1,250,000 Capital Growth 525,000 Mid Cap Value 525,000 Georgia Municipal Bond 350,000 Sentinel Variable Products Trust Small Company Fund 400,000 Money Market Fund 250,000 Mid Cap Growth Fund 250,000 Common Stock Fund 450,000 Balanced Fund 250,000 Bond Fund 250,000 Sum $ 10,750,000
